United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2187
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Lance Pegues,                           *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 29, 2007
                                Filed: April 6, 2007
                                 ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Lance Pegues appeals the 24-month prison term imposed by the district court1
following revocation of his supervised release. He argues that it was error for the
court to order his sentence to be served consecutively to an undischarged state term
of imprisonment.

      We disagree. At the revocation hearing, many matters relevant to sentencing
were brought to the district court’s attention, including Pegues’s repeated violations

      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
of the law, his poor response to supervision, and his need for psychological and
substance-abuse treatment. The district court heard and rejected Pegues’s lengthy
argument for a concurrent sentence, instead choosing to impose a consecutive
sentence as advised in U.S.S.G. § 7B1.3(f), and commenting in particular that two
years of federal custody would afford Pegues an opportunity to get the help he needed.
We conclude that the sentence was not unreasonable. See United States v. Larison,
432 F.3d 921, 922-23 (8th Cir. 2006) (court reviews revocation sentences for
unreasonableness); United States v. Franklin, 397 F.3d 604, 606-07 (8th Cir. 2005)
(district court must consider 18 U.S.C. § 3553(a) factors in determining revocation
sentence, but need not make specific findings on each factor; all that is required is
evidence that court considered relevant matters in imposing sentence).

      Accordingly, we affirm.
                     ______________________________




                                         -2-